              Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 1 of 17




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     Email: yhuang.law@gmail.com
 5
     Attorney for Plaintiffs
 6
 7
 8                                                  UNITED STATES DISTRICT COURT
 9                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                               SAN FRANCISCO/OAKLAND DIVISION
11
12
     CANDIDO ZAYAS, RUBEN SOTO,                                                               Case No.: 3:18 -cv-06155
13
     ALFREDO RUIZ, JOSE POOT, MILTON
14   LECLAIRE, NIGEL HENRY, RALPH                                                  Related Case No. 3:18-cv-04890-JCS (Johnson)
     DOMINGUEZ, MATTHEW BRUGMAN ,                                                  Related Case No. 18-cv-04857 JCS (Taylor)
15   MICHAEL BROWN, KISHAWN NORBERT,                                               PLAINTIFFS’ PROPOSED ENGLISH
16   MARK EDWARD HILL, and JAMES CLARK                                             NOTICE
     on behalf of themselves individually and others
17   similarly situated, as a class and Subclass,
18                                   Plaintiffs,                                   HON: Joseph Spero, presiding
19                        vs.

20   SAN FRANCISCO COUNTY SHERIFF’S
21   DEPARTMENT, CITY AND COUNTY OF
     SAN FRANCISCO, SAN FRANCISCO
22   SHERIFF VICKI HENNESSEY; UNDER
     SHERIFF MATHEW FREEAN; CHIEF
23   DEPUTY SHERIFF PAUL MIYAMOTO;
24   CAPTAIN JASON JACKSON, SARGEANT
     DOLLY and John & Jane DOEs, Nos. 1 - 50.
25
                                    Defendants.
26
27
28

                                                                               1
                                                      PLAINTIFFS’ PROPOSED ENGLISH NOTICE
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 2 of 17




                                                                    1
   Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 3 of 17




         UNITED STATES DISTRICT COURT FOR
       THE NORTHERN DISTRICT OF CALIFORNIA
        Candido Zayaz et al. v. San Francisco Sheriff’s
                     Department et al.
                       Case No.: 3:18-CV-06155 JCS
     A court authorized this notice. This is not a solicitation from a lawyer.

                                                   For More Information:
You are receiving this notice because you
have been identified as a probable class
                                                           Case Website:
member in this case, which involves sewage
exposure in Housing Blocks A, B, or C of San     www.sanfranciscosewagelawsuit.com
Francisco County Jail 4, located at 850
Bryant Street, between January 3, 2017 and                   Case Email:
September 30, 2018. If you are in fact a class    SFJailsewageclassction@gmail.com
member, then you are entitled to money to
compensate you for sewage overflows that
                                                              Telephone:
impacted you during time spent in the Jail.
                                                           1-855-279-9150
 Your legal rights are
                                                              U.S. Mail:
affected whether you                                     Sewage Class Action
act in response to this                                     PO Box 5475
 notice or not. Strict                                   Berkeley, CA, 94705
   deadlines apply.                                              FAX:
This notice summarizes the proposed                         (510) 580-9410
settlement of this case. For the precise terms
and conditions of the settlement, please visit                  PACER:
www.sanfranciscosewagelawsuit.com or you
may contact the class administrator by email,
                                                    https://ecf.cand.uscourts.gov
telephone, or U.S. Mail.
                                                             Courthouse:
You can also access the court docket for this
case, for a fee, through the Court’s Public
                                                    Philip Burton Federal Building
Access to Court Electronic Records (PACER)        450 Golden Gate Avenue, 16th floor
system.                                                San Francisco, CA 94102




                                                                                    2
     Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 4 of 17




                        FREQUENTY ASKED
                           QUESTIONS
                                                                  Contents
1          BASIC INFORMATION ......................................................................................................... 4
    1.1    Why did I get this notice? ....................................................................................................... 4
    1.2    What is this lawsuit about? .................................................................................................... 4
    1.3    What is a class action, and who is involved? ........................................................................ 4
    1.4    How much will each person will receive? .............................................................................. 4
    1.5    How can I obtain information about the settlement and its benefits? ................................ 5
    1.6    Who is the Judge in charge of this case? ............................................................................... 5
    1.7    How are the attorneys being paid? ........................................................................................ 5
    1.8    Why is this lawsuit a class action? ........................................................................................ 6
    1.9    Has the Court decided who is right?...................................................................................... 6
2          WHO IS IN THE SETTLEMENT? ........................................................................................ 6
    2.1    Am I part of this Settlement?................................................................................................. 6
    2.2    What if I was at 850 Bryant but not in Housing Blocks A, B, or C? ................................... 6
    2.3    What if I was at 850 Bryant and in Housing Blocks, A, B, or C, but wasn’t there when
           the sewage spilled? ................................................................................................................. 6
    2.4    How is it decided who is in the Class and who is not in the Class? .................................... 6
3          THE SETTLEMENT BENEFITS--WHAT I WILL GET ..................................................... 7
    3.1    What does the Settlement provide in terms of money? ........................................................ 7
4          WHAT ARE MY OPTIONS? .................................................................................................. 8
    4.1    What happens if I do nothing? ............................................................................................... 8
    4.2    Why would I want to opt-out of the Class Action Agreement? ............................................ 6
    4.3    How do I ask the Court Opt-Out of the Class? ................................................................... 10
    4.4    Do I have a Lawyer in the case? .......................................................................................... 10
    4.5    What must I do to obtain the benefits from the Settlement? ............................................ 10
    4.6    How do I tell the Court if I do not like the Class Action Agreement? ............................... 11
    4.7    When can I expect to receive money? .................................................................................... 8
    4.8    Do I have to come to court? .................................................................................................. 11
5          GETTING MORE INFORMATION .................................................................................... 11
OPT OUT(EXCLUSION) REQUEST FORM ...................................................................................... 13
SPECIAL HANDLING INSTRUCTIONS FOR YOUR CHECK ....................................................... 15




                                                                                                                                               3
    Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 5 of 17




1 BASIC INFORMATION                              Brugman) sue on behalf of other people who
                                                 have similar claims. The people together are
1.1 Why did I get this notice?                   a “Class” or “Class Members.” The
                                                 individuals who filed the lawsuit–and all the
You got this notice because you were
                                                 Class Members—are called the Plaintiffs.
identified in the San Francisco County
                                                 The people or entities the Class Members
Sheriff’s Office records as having been
                                                 sue are called the Defendants. The
incarcerated in County Jail 4 in Housing
                                                 Defendants in this case are the San
Blocks A, B, or C between January 3, 2017,
                                                 Francisco County Sheriff’s Department, the
and September 30, 2018. Records also
                                                 City and County of San Francisco, former
indicate that you were subjected to direct or
                                                 San Francisco Sheriff Vicki Hennessey;
indirect sewage overflow on one or more days
                                                 former Under-Sheriff Mathew Freeman;
during that period. The purpose of this
                                                 Chief Deputy Sheriff Paul Miyamoto;
notice is to inform you that:
                                                 Captain Jason Jackson, and former Sergeant
1. The Court has allowed, or “certified,” a      Dolly. One court resolves the issues for
   class-action lawsuit that could affect you.   everyone in the Class.
   You have legal rights and options that
   you may exercise before the Court issues      1.4 How much will each class
   a final judgment in the case.                     member will receive?
AND                                              The proposed settlement will be distributed
                                                 amongst three sub-classes. Those who had
2. A settlement negotiated by the Plaintiffs     direct sewage impacts will receive two
   and Defendants has been preliminarily         distributions. Your individual payment will
   approved by the Court. You have the           depend on the sub-classes you belong to and
   right to choose to take the compensation      the number of days you experienced a
   that is part of the settlement, object to     sewage event at County Jail 4 as recorded by
   the settlement terms, or to ask to be         the Sheriff’s Office records. Payments will be
   excluded from the case before the Court       made only if the court grants final approval
   gives final approval. You must make           of the settlement. There will be deductions
   your choice before the [DEADLINE]1 or         for attorneys’ fees, costs, claims
   you will automatically be included in the     administration and restitution. The
   settlement if you are a class member.         attached letter includes an
1.2 What is this lawsuit about?                  approximation of the amount you may
                                                 be entitled to recover as part of the
This lawsuit seeks to compensate people who      settlement.
were exposed to sewage overflows at County
                                                 In the first-round distribution:
Jail 4 in Housing Blocks A, B, or C between
January 3, 2017, and September 30, 2018.         •   The Sub-Class A: Direct Sewage
The Plaintiffs in this case claim that the           Impact & Filed a Grievance will
sewage overflows violated their                      receive approximately $1.1 million for the
Constitutional rights under the Eighth               class. Fifty percent (50%) of the total
and/or Fourteenth Amendments.                        attorneys’ fees and costs, and claims
                                                     administration costs will be allocated to
1.3 What is a class action, and                      Sub-Class A. The amount of the attorneys’
    who is involved?                                 fees and costs deducted from each Sub-
In a class-action lawsuit, one or more people        Class A Class Member for each day of
called “Class Representatives” (in this case         sewage impact will be calculated equally
Candido Zayas, Ruben Soto, Alfredo Ruiz,             across the sub-class. The Court has not
Jose Poot, Milton LeClaire, Roger                    yet approved the requested attorneys’ fees
Dominguez, Michael Brown and Matthew                 and costs in this case. However, should

1Prior to sending the Class Notice, Class        days after preliminary approval motion is
Counsel will update this date to 74 calendar     granted.


                                                                                             4
    Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 6 of 17



    the Court approve the requested                 1.5 How can I obtain
    attorneys’ fees and costs, each Sub-                information about the
    Class A member would receive an
    estimated $316.81 for each day of
                                                        settlement and its benefits?
    sewage impact.                                  This Notice is a summary of the Class Action
•   The Sub-Class B: Direct Sewage                  Agreement and its benefits. The full details
    Impact & No Grievance will receive              of the proposed settlement are available
    $901,600 for the class. Fifty percent           online at the Settlement Website:
    (50%) of the total attorneys’ fees and costs,    www.sanfranciscosewagelawsuit.com
    and claims administration costs will be
    allocated to Sub-Class B. The amount of         1.6 Who is the Judge in charge
    the attorneys’ fees and costs deducted              of this case?
    from each Sub-Class B Class Member for
    each day of sewage impact will be               Magistrate Judge Joseph C. Spero of the
    calculated equally across the sub-class.        United States District Court for the
    The Court has not yet approved the              Northern District of California is overseeing
    requested attorneys’ fees and costs in this     this class action. The lawsuit is known as
    case. However, should the Court                 Candido Zayas, et al. v County of San
    approve the requested attorneys’ fees           Francisco Sheriff’s Department, case No. 18-
    and costs, each Sub-Class B member              cv-06155 JCS.
    would receive an estimated $69.09 for           1.7 How are the attorneys being
    each day of sewage impact.
                                                        paid?
•   The Sub-Class of Indirect Sewage
                                                    The Court appointed attorneys to represent
    Impact will receive $5.15 per occurrence
                                                    the Class Members in this matter. These
    of indirect sewage impact. There are no
                                                    attorneys are referred to as “Class Counsel.”
    deductions from this number based on
                                                    Class Counsel will request attorney’s fees
    fees and costs including costs for
                                                    and costs in the amount of $695,000, which
    administering the settlement.
                                                    comprises $660,000 in fees to be split on a
•   Using the information provided                  50/50 basis between the Law Office of
    above, the claims administrator has             Yolanda Huang and the Law Offices of
    estimated the payment amount you                Stanley Goff and Fulvio F. Cajina. Ms.
    will receive in your first-round                Huang is also requesting an award of
    distribution check, which is set forth          $35,000 for litigation costs. Any fees and
    in the letter that accompanies this             costs paid to Class Counsel must be
    Notice.                                         approved by the Court.
In the second-round distribution: If, after         The costs of distributing the settlement
270 days (nine months), there are unclaimed         funds—like sending this notice, mailing the
funds from the first-round distribution, any        checks--will come out of the settlement funds
Unclaimed Funds will be distributed pro-            as well. The total amount of claims
rata to members of Sub-Class A and Sub-             administration costs is $145,000.
Class B. No additional attorneys’ fees or
costs will be deducted from the second-round        Class Counsel will file a motion with the
distribution.                                       Court containing the ultimate amount of
                                                    attorneys’ fees and costs requested before the
Any funds remaining 270 days after the              deadline for Class Members to object to the
second-round distribution will be allocated to      settlement, which will be made available at
the cy pres recipient, Legal Services for           www.sanfranciscosewagelawsuit.com or, for a
Prisoners With Children, a Bay Area non-            fee, through the court docket for this case
profit.                                             through the Court’s Public Access to Court
                                                    Electronic Records (PACER) system.




                                                                                                5
    Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 7 of 17




1.8 Why is this lawsuit a class                   described above in Section 1.4.
    action?                                        If you are not sure, contact Class
The Court decided that this lawsuit meets                      Counsel at
the requirements of Federal Rule of Civil                    1-855-279-9150
Procedure 23, which governs class actions in                     or
federal court. Specifically, the Court found      SFJailsewageclassction@gmail.com.
that this class action will be more efficient
than having many individual lawsuits
because:                                          2.2 What if I was at 850 Bryant
                                                      but not in Housing Blocks A,
•   There are approximately 2,592 class
    members;                                          B, or C?
•   Class members did not individually file       Then you are not included in this class
    their own or separate lawsuits;               settlement or case.
•   There are legal questions and facts
    shared by all of the Plaintiffs;              2.3   What if I was at 850 Bryant
•   The Class Representatives’ claims are               and in Housing Blocks, A, B,
    typical of the claims of the rest of the            or C, but wasn’t there when
    class members (exposure to sewage);                 the sewage spilled?
•   The Class Representatives and the
    lawyers representing the Class will fairly    Then you are not included in this class
    and adequately represent the Class            settlement or case
    interests; and
                                                  2.4 How is it decided who is in
•   The common legal questions and facts
    are more important than questions that            the Class and who is not in
    affect only individuals.                          the Class?
                                                  The Court, Class Counsel, and Counsel for
1.9 Has the Court decided who                     the Defendants have agreed that we will use
                                                  the Jail’s list of which inmates were in
    is right?                                     Housing Blocks A, B, or C in 850 Bryant
The Court has not decided whether the             between January 3, 2017, and September 30,
Defendants or the Plaintiffs are correct. The     2018 and the Jail’s work-order records
Plaintiffs and the Defendants have                showing when sewage overflows occurred.
negotiated a settlement. The Court will
determine whether the Settlement is fair,         2.5 Can I challenge the
reasonable, and adequate. The Settlement              determination of whether I
provides benefits to the Class Members and            am in the Class?
the public, and, if finally approved, will take
                                                  The Claims Administrator in coordination
the form of a final judgment.
                                                  with Class Counsel is responsible for
2 WHO IS IN THE                                   calculating which inmates are Class
                                                  Members and the settlement amount owed
  SETTLEMENT?                                     to each Class Member. Class Members were
                                                  identified by reviewing the Sheriff’s Office
2.1 Am I part of this Settlement?
                                                  housing records and comparing those to
If you were incarcerated in Housing Blocks        records of the dates, times, and locations of
A, B, or C on the 7th floor of 850 Bryant         floods in County Jail 4.
Street (County Jail 4) between January 3,
                                                  Any individual may challenge the Claims
2017, and September 30, 2018, and had
                                                  Administrator’s determination as to whether
direct OR indirect sewage impacts as
                                                  he is a Class Member by providing written
reflected in the Sheriff’s Office records, you
                                                  notice to the Claims Administrator via email
can be part of the settlement. The
                                                  at SFJailsewageclassaction@gmail.com or
settlement class as three sub-classes
                                                  via U.S. Mail delivered to PO Box 5475


                                                                                              6
    Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 8 of 17



Berkeley, California, 94705 by no later          Administrator’s will respond to any such
than [Deadline 2], 2021. The challenge           challenge withing two (2) weeks from the
should include the inmate’s name, date of        date of receipt. The Claims Administrator’s
birth, SF Number, and the dates the              response to a written challenge is final.
individual believes he was housed in a cell at
County Jail 4 that was impacted by a sewage
flood. The Claims Administrator will then
re-review the relevant housing and flood
records provided by the Jail to confirm
whether the individual is a Class Member.        3 THE SETTLEMENT
The Claims Administrator’s assessment in           BENEFITS--WHAT WILL
response to a written challenge is final.
                                                   I GET?
If the Claims Administrator determines that
you were excluded from the class in error,       3.1 What does the Settlement
any funds that are not distributed during the        provide in terms of money?
first-round distribution will be held in a
reserve fund used to make a first-round          The Settlement Agreement requires the
payment on your behalf.                          Defendants to pay $2.1 million, which
                                                 includes all attorney’s fees and costs, and
2.6 Can I challenge the amount                   which will be distributed as set out in
    I am entitled to receive from                Section 1.4 of this Notice.
    the settlement?                               Your individual payout from the settlement
An individual may challenge the Claims           will depend on which subclass you belong to
Administrator’s determination regarding the      and the number of days you experienced a
amount to which he is entitled from the          sewage event at County Jail 4.
Settlement. If a Class Member believes that
his first-round distribution is incorrect,
either because of the number of days he          Class members will have 270 days (9
experienced a flooding event, or because he      months) to cash checks provided during the
was incorrectly designated as a member of        first-round of distributions. If, after 270
the wrong Sub-Class, he can provide a            days, there are unclaimed funds from the
written challenge to the Claims                  first-round distribution, any unclaimed
Administrator via email at                       funds will be distributed pro rata to
SFJailsewageclassaction@gmail.com or via         members of Sub-Class A and Sub-Class B
U.S. Mail delivered to PO Box 5475               based on their number of days of exposure.
Berkeley, California, 94705 by no later          For example, if there were $10,000 in
than [Deadline 3], 2021. The challenge           unclaimed funds from the first round
should include his name, date of birth, SF       distribution, and there were five members of
number, and the dates the individual             Sub-Class A who each experienced two
believes he was housed in a cell at County       flooding events and ten members of Sub-
Jail 4 that was impacted by a sewage flood,      Class B who each experienced two flooding
and proof of any grievances filed. The Claims    events, each member of Sub-Class A and B
Administrator will then review the relevant      would receive $333.33 for each day of
records to confirm whether the individual is     flooding, for a total of $666.66 to each Class
a Class Member, and if so, to which Sub-         Member. No attorneys’ fees or costs will be
Class he belongs and the number of days he       deducted from the second-round distribution.
was impacted by sewage. The Claims               After 270 days, any unclaimed second-round
                                                 distributions will be allocated to the cy pres

2Prior to sending the Class Notice, Class        3Prior to sending the Class Notice, Class
Counsel will update this date to 44 calendar     Counsel will update this date to 44 calendar
days after preliminary approval motion is        days after preliminary approval motion is
granted                                          granted


                                                                                               7
   Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 9 of 17



recipient, Legal Services for Prisoners With                 collectively as "RELEASORS"), hereby
Children, a Bay Area non-profit.                             agree to fully and forever release and
                                                             discharge the City and County of San
3.2 Restitution.                                             Francisco, together with its elective
California State Law, Penal Code § 2805(a)                   and/or appointive boards, agents,
requires the City and                                                              servants, employees,
                                                                                   consultants,
County of San Francisco to
deduct restitution from            My Options                                      departments,
certain settlements. The                                                           commissioners, and
Office of Victim and Survivor        1. DO NOTHING/SHARE IN THE                    officers (hereinafter
Rights and Services                     SETTLEMENT: If you do nothing,             referred to
Restitution Services Unit               a check will be automatically              individually and
will determine whether you              mailed to you if the Court gives its       collectively as "SAN
own any restitution that the            final approval of the settlement.          FRANCISCO"), from
City is obligated to pay. Any        2. ASK TO OPT OUT: You will not               any and all claims,
restitution you owe will be             receive money as part of this              actions, causes of
deducted from your                      settlement. You will keep your             action, liabilities,
settlement award.                       rights. You can sue the Defendants         damages, demands,
                                        separately about the same legal            attorneys' fees,
                                        claims contained in this lawsuit.          expenses and costs
If any restitution amount is         3. OBJECT TO THE                              (including without
deducted from your                      SETTLEMENT: To object to the               limitation court
settlement check, the Claims            settlement, you must write to the          costs) of any kind or
Administrator will provide              Court about why you do not like            nature whatsoever,
you notice of the amount of             the settlement.                            whether known or
the settlement that was put                                                        unknown, suspected
toward your restitution                                                            or unsuspected,
order.                                                       which  have  existed or  may have existed,
                                                             or which do exist, or which hereafter
4 WHAT ARE MY                                                shall or may exist, and which (1) are
      OPTIONS?                                               alleged or set forth or attempted to be set
                                                             forth in the pleadings on file in that
4.1 What happens if I do                                     certain consolidated actions entitled
       nothing?                                              "Johnson et al. vs. City and County of
                                                             San Francisco, et al." being Action
If you do nothing, your rights will be                       No. 18-cv-04890 JCS, "Zayas et al. vs.
affected. You will be mailed a check and be                  City and County of San Francisco, et al."
bound by the terms of the Settlement. You                    being Action No. 18-cv-6155 JCS, and
will be agreeing to a release of the claims                  “Taylor v. City and County of San
contained in the Settlement Agreement.                       Francisco, et al.,” U.S.D.C. Case No. 18-
That release states:                                         cv-4857 JSC on the records of the United
     “Class Members including Class                          States District Court for the Northern
     FOR GOOD AND VALUABLE                                   District of California (hereinafter
     CONSIDERATION, in the amount of                         referred to collectively as the
     $2,100,000 (two million on hundred                      "ACTION"), or (2) arise out of or are in
     thousand and 00/100 Dollars) (the                       any way related to any of the
     "SETTLEMENT AMOUNT"), the                               transactions, occurrences, acts or
     sufficiency of which is hereby admitted                 omissions set forth or alleged in any of
     and acknowledged, plaintiffs and class                  the pleadings in the Action (hereinafter
     members, individually and on behalf of                  referred to collectively as the
     their heirs, domestic partners, executors,              "CLAIMS"). RELEASORS represent and
     administrators, and assigns, if any                     warrant that they have not assigned or
     (hereinafter referred to individually and               transferred, or agreed to assign or



                                                                                                      8
Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 10 of 17



transfer, or attempted to assign or          physical injury claimed by the plaintiffs
transfer, to any third party or entity       in this case was provided by the City and
(including without limitation any            County of San Francisco’s Jail Medical
insurer) any interest in any of the          System at the City’s cost and thus is not
CLAIMS. RELEASORS agree to defend,           subject to medicare reimbursement
indemnify and hold harmless SAN              procedures. RELEASORS and
FRANCISCO against any loss, expense          RELEASORS’ counsel agree to defend,
or liability, including without limitation   indemnify and hold harmless SAN
reasonable attorneys' fees, arising from     FRANCISCO against any and all claims
any breach of the foregoing.                 arising out of or related to the terms of
Furthermore, in the event that SAN           this paragraph, including without
FRANCISCO learns that RELEASORS              limitation, any claims by CMS.
have breached this warranty, SAN             RELEASORS and COUNSEL FOR
FRANCISCO may, at its sole option,           RELEASORS further agree to indemnify
elect to rescind this Full and Final         and forever hold harmless SAN
Release, in which case RELEASORS             FRANCISCO and its attorneys from any
shall immediately remit to SAN               loss, liability, or claim of any kind, past
FRANCISCO the SETTLEMENT                     or present, or claims for future care,
AMOUNT, plus interest accruing               arising out of the ACTION and
thereon at a rate of ten percent per year,   occasioned by any lien, rights or
compounded monthly, from the date of         obligations of any character whatsoever,
payment thereof. RELEASORS                   including but not limited to those created
represent and warrant that either (a)        by Federal or State statutes, for liens
there are no liens, including without        arising under Medicare. RELEASORS
limitation any medical reimbursement,        certify that they have read Section 1542
unemployment or disability                   of the California Civil Code, which
compensation liens, but excluding            provides:
restitution requirements, in existence            A GENERAL RELEASE DOES NOT
which may attach to the SETTLEMENT                EXTEND TO CLAIMS THAT THE
AMOUNT or to any recovery paid to                 CREDITOR OR RELEASING
RELEASORS pursuant to the ACTION,                 PARTY DOES NOT KNOW OR
or (b) to the extent there are any such           SUSPECT TO EXIST IN HIS OR
liens, RELEASORS will pay and retire              HER FAVOR AT THE TIME OF
all such liens out of the SETTLEMENT              EXECUTING THE RELEASE AND
AMOUNT. RELEASORS agree to                        THAT, IF KNOWN BY HIM OR
defend, indemnify and hold harmless               HER, WOULD HAVE
SAN FRANCISCO against any and all                 MATERIALLY AFFECTED HIS OR
claims by any person or entity                    HER SETTLEMENT WITH THE
purporting to hold any lien, interest, or         DEBTOR OR RELEASED PARTY.
other claim, whether for medical care,
                                             The parties agree that upon final
unemployment and/or disability
                                             approval of the Settlement Agreement by
compensation, attorneys' fees, or
                                             the Court, RELEASORS hereby waive
otherwise, involving RELEASORS and
                                             application of Section 1542 of the Civil
arising in connection with any of the
                                             Code. RELEASORS understand and
CLAIMS. In reaching a settlement of the
                                             acknowledge that, as a consequence of
CLAIMS resulting in the execution of
                                             this waiver of Section 1542, even if Class
this RELEASE, RELEASORS and SAN
                                             Members should eventually suffer
FRANCISCO have considered and
                                             additional or further loss, damages or
sought to protect the interests of the
                                             injury arising out of or in any way
Centers for Medicare and Medicaid
                                             related to any of the events which gave
Services ("CMS"), the federal agency that
                                             rise to the claims at issue in this
runs Medicare. RELEASORS agree that
                                             litigation, or any of them, Class
the medical care received for any
                                             Members will not be permitted to make



                                                                                      9
    Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 11 of 17



    any further claims against Defendants to     signatures and Docusign are invalid).
    recover for such loss, damages or injury.
                                                 The Opt-Out Form can be found on page 12
    RELEASORS acknowledge that they
                                                 of this booklet and is also available at:
    intend these consequences even as to
    claims for personal injury or property       SFJailsewageclassction@gmail.com
    damage that may exist as of the date of
                                                 You must mail your Exclusion Request
    the Settlement Agreement but which
                                                 postmarked by [Deadline],4 2021, to:
    Class Representatives do not know exist,
    and which, if known, would materially            850 Bryant Sewage Class Action
    affect Class Representatives’ decision to             Claims Administrator
    execute the Settlement Agreement,                         PO Box 5475
    regardless of whether Class                            Berkeley, CA 94705
    Representatives’ lack of knowledge is the
    result of ignorance, oversight, error,       4.3 Do I have a Lawyer in the
    negligence, or any other cause.                  case?
    RELEASORS acknowledge that, in
    executing the Settlement Agreement,          Yes. The Court has appointed attorneys
    they are acting on their own,                Yolanda Huang, Stanley Goff, and Fulvio
    independent judgment informed by their       Cajina to represent all Class Members as
    legal counsel. RELEASORS                     “Class Counsel.” Yolanda Huang has been
    acknowledge having read the Settlement       appointed lead Class Counsel. You will not
    Agreement and have had the opportunity       be charged for contacting her. You may
    to be advised by Class Counsel as to its     contact attorney Yolanda Huang with
    meaning and effect. RELEASORS                questions at:
    acknowledge and warrant that their           SFJailsewageclassction@gmail.com
    execution of the Settlement Agreement is                    or
    free and voluntary. RELEASORS
    further represent and warrant that, at                     1-855-279-9150.
    the time they executed the Settlement
    Agreement, they were not in the period
                                                 4.4 What must I do to obtain the
    of first physical confinement, whether as        benefits from the
    an inpatient or outpatient, in a clinic or       Settlement?
    health facility (as defined in
                                                 If you are determined to be a Class Member,
    Sections 1203 and 1250 of the Health
                                                 you will receive a check to the same address
    and Safety Code) as a result of the injury
                                                 where you received this notice and you do
    alleged to have given rise to any of the
                                                 not need to do anything.
    claims at issue in this litigation, and
    that as a result Business and Professions    If you would like to direct payment be
    Code section 6152(b) cannot be used to       mailed to somewhere other than to where
    invalidate the Settlement Agreement.         this notice was mailed, you must fill out and
4.2 How do I get out of the                      return the form titled “SPECIAL
    Settlement?                                  HANDLING INSTRUCTIONS FOR YOUR
                                                 CHECK” which is part of this notice. The
To exclude yourself from the settlement, you     deadline to return this form is [Deadline],
send the “OPT OUT(EXCLUSION)                     2021.5
REQUEST FORM” which is part of this
notice. Be sure to include your name and
address and to sign the letter (electronic


4Prior to sending the Class Notice, Class        5Prior to sending the Class Notice, Class
Counsel will update this date to 74 calendar     Counsel will update this date to 74 calendar
days after preliminary approval motion is        days after preliminary approval motion is
granted                                          granted


                                                                                            10
    Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 12 of 17




4.5 How do I tell the Court if I                may ask to speak, but you do not have to.
    do not like the Class Action                If you mail or file an objection, you do not
    Settlement?                                 have to come to the Court to talk about it. As
                                                long as you mailed your written objection on
If you do not opt-out from the Class Action
                                                time, the Court will consider it. You may
Settlement, you may still object. The Court
                                                also pay for your own lawyer to attend.
will consider your views when it decides
whether or not to approve the settlement.       5 GETTING MORE
Understand that the Court can only approve
or reject the settlement. If the Court denies     INFORMATION
approval, no settlement payments will be        You have multiple options to get more
sent out, and the lawsuit will continue. You    information.
cannot ask the Court to order a different
settlement.                                                   Visit the website:
                                                www.SFJailsewageclassction.com where you
•        Any objection to the proposed          will find the Proposed Settlement and other
settlement must be in writing. If you file a         relevant documents about the case.
timely written objection, you may, but are
not required to, appear at the Final Approval   You may also contact the Lead Counsel,
Hearing, either in person or through your       Yolanda Huang by phone (855-279-9150) or
own attorney. If you appear through your        email (SFJailsewageclassction@gmail.com).
own attorney, you are responsible for hiring    All documents filed in this case are also
and paying that attorney. All written           available for a fee on the court website,
objections and supporting papers must (a)       www.pacer.gov.
clearly identify the case name and number:
Zayas, et al. v. San Francisco Sheriff’s
Department, et al., Case Number 3:18 CV-            DO NOT CONTACT
06155 JCS), (b) be submitted to the Court              THE CITY AND COUNTY OF
either by mailing them to:                             SAN FRANCISCO    or
                                                       THE SAN FRANCISCO
          The Class Action Clerk,
    United States District Court for the               SHERIFF’S DEPARTMENT
      Northern District of California,
    450 Golden Gate Avenue, 16th floor
         San Francisco, CA 94102.               THOSE AGENCIES HAVE
                                                NOTHING TO DO WITH THE
•    You must file or mail your objection by    SETTLEMENT AND CANNOT
     [the DEADLINE]6 (if mailed, your           ANSWER QUESTIONS ABOUT THE
     objection must be postmarked by this       LAWSUIT OR SETTLEMENT.
     date):
In addition, if you wish, you may also choose   FINAL HEARING DATE SUBJECT
to speak at the final approval hearing (the
“Fairness Hearing”).                            TO CHANGE
4.6 Do I have to come to court?                 The final hearing may be changed without
No. The Court will hold a Fairness Hearing      notice. Check PACER or check with the class
on [DATE]7, to decide whether to approve        attorney if you intend to appear at the Final
the settlement. You may attend, and you         Hearing.



6Prior to sending the Class Notice, Class       7Prior to sending the Class Notice, Class
Counsel will update this date to 74 calendar    Counsel will update this date to the date of
days after preliminary approval motion is       the Fairness Hearing set in the Court’s
granted                                         Order granting preliminary approval


                                                                                            11
  Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 13 of 17




                                       2017 through September 30,
                                       2019, tell them about this
If you know anyone who was in          settlement and ask them to
850 Bryant from January 3,             contact us.




                                                                       12
     Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 14 of 17




           OPT OUT(EXCLUSION) REQUEST FORM
                  Zayas, et al v. San Francisco Sheriff’s Department, et al.
           U.S. District Court for Northern District of California, Case No. 18-cv-
                                       06155 JS

Only fill and return this form if you want to exclude yourself from this case (opt out). If you want
to opt-out of the class, you must fill in this Exclusion Request form and return it by mail, with an
original signature, postmarked no later than [DATE 2021]8, to:


                              850 Bryant Sewage Class Action
                                   Claims Administrator
                                       PO Box 5475
                                    Berkeley, CA 94705


Please print legibly:
Name _______________________________Date______________________, 202_
Street Address__________________________________________________
City ___________________ State _________________ Zip Code_________
Phone_________________________ Email____________________________
I hereby certify that I believe myself to be a member of the class.
Further, I want to exclude myself from this lawsuit. I understand that I will not receive a
check as part of this settlement as a result of my decision to exclude myself.


Signature of Class Member ______________________________________


    Sign this form with a pen and send the original. Electronic signatures
                          and Docusign are invalid.

                           POSTMARK DEADLINE:
                                [month, date, 2021]9



8 Prior to sending the Class Notice, Class Counsel will update this date to 74 calendar days after
preliminary approval motion is granted
9 Prior to sending the Class Notice, Class Counsel will update this date to 74 calendar days after

preliminary approval motion is granted


                                                                                                  13
Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 15 of 17




                                                                     14
     Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 16 of 17




     SPECIAL HANDLING INSTRUCTIONS FOR YOUR
                     CHECK
                Zayas, et al v. San Francisco Sheriff’s Department, et al.
    U.S. District Court for Northern District of California, Case No. 18-cv-06155 JS
If you want your check delivered to another person, or to a different address than where you
received this notice, please fill out this form and return it by any of the following methods:
•     Mail: PO Box 5475, Berkeley, CA 94705
•     Fax: (510) 580-9410 or
•     Email: SFJailsewageclassction@gmail.com


     COMPLETED SPECIAL HANDLING INSTRUCTIONS, EXECUTED
     UNDER PENALTY OF PERJURY, MUST BE SUBMITTED BY THE
              DEADLINE:____________________, 2021 10
FIRST Name__________________________ LAST Name__________________
Date of birth __________________________
Address: _________________________________________________________
City_________________________ State_____________ Zip Code ___________
Email: ____________________________
Telephone: Daytime_________________ Evening___________________
Special Instructions: ________________________________________________



I declare under penalty of perjury under the laws of the State of California and the United States
that I was incarcerated at 850 Bryant Street, in Housing Blocks A, B or C, in the period January
2017 through September 30, 2018, and suffered the effects of the sewage floods. The statements
above are true and correct.



Signed in City____________________________, State_____________


on (date)_____________________, 202__


Signature: ______________________________________


10Prior to sending the Class Notice, Class Counsel will update this date to 74 calendar days after
preliminary approval motion is granted


                                                                                                 15
Case 3:18-cv-06155-JCS Document 101-1 Filed 05/21/21 Page 17 of 17




         Sign this form with a pen and send the original.
         Electronic signatures and Docusign are invalid.




                                                                     16
